           Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 1 of 56 Page ID #:1



     Alan A. Ahdoot, Esq. (State Bar No. 238594)
1    Christopher B. Adamson, Esq. (State Bar No. 238500)
     Federico C. Sayre, Esq. (State Bar No. 67420)
2    ADAMSON AHDOOT LLP
     1150 S. Robertson Blvd.
3    Los Angeles, California 90035
     T: (310) 888-0024
4    F: (888) 895-4665
     E: alan@aa-llp.com
5    E: christopher@aa-llp.com
     E: federico@aa-llp.com
6
     Attorneys for Plaintiffs
7    JAZMINE LUCILLE MORENO, E.A.O., a minor, by and through her Guardian
     Ad Litem, JAZMINE LUCILLE MORENO, D.O. III, a minor, by and through his
8    Guardian Ad Litem, JAZMINE LUCILLE MORENO, E.A.O., a minor, by and
     through her Guardian Ad Litem, JAZMINE LUCILLE MORENO, DAVID
9    ORDAZ MORENO, EDELMIRA RAMIREZ, LEONEL ORDAZ, ROBERT
     ORDAZ, HILDA PEDROZA, GABRIELA HERNANDEZ, MARIA MADERA,
10   JUAN PEDROZA JR., and THE ESTATE OF DAVID ORDAZ JR, by and
     through its successor-In-Interest, JAZMINE LUCILLE MORENO
11

12                         UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     JAZMINE LUCILLE MORENO, E.A.O.,               Case No.: 2:21:CV-6062
15   a minor, by and through her Guardian Ad
     Litem, JAZMINE LUCILLE MORENO,                COMPLAINT FOR DAMAGES
16   D.O. III, a minor, by and through his         FOR:
     Guardian Ad Litem, JAZMINE LUCILLE
17   MORENO, E.A.O., a minor, by and                  1. NEGLIGENCE –
     through her Guardian Ad Litem,
18   JAZMINE LUCILLE MORENO, DAVID                       WRONGFUL DEATH
     ORDAZ MORENO, EDELMIRA                              ACTION;
19   RAMIREZ, LEONEL ORDAZ, ROBERT                    2. NEGLIGENCE –
     ORDAZ, HILDA PEDROZA,
20   GABRIELA HERNANDEZ, MARIA                           SURVIVAL
     MADERA, JUAN PEDROZA JR., and                       ACTION;
21   THE ESTATE OF DAVID ORDAZ JR,                    3. NEGLIGENCE –
     by and through its successor in interest,
22   JAZMINE LUCILLE MORENO                              INFLICTION OF
                                                         EMOTIONAL DISTRESS
23                                                       ACTION;
             Plaintiffs,
24                                                    4. VIOLATION OF TITLE 42
                                                         § 1983, 1988;
25   vs.                                              5. VIOLATION OF
26                                                       CALIFORNIA CIVIL CODE
     COUNTY OF LOS ANGELES, a public                     §51.7 “THE RALPH ACT”
27   entity, REMIN PINEDA, an individual;
     EDWIN NAVARRETE, an individual;               PLAINTIFFS REQUESTS TRIAL
28   JAIME ROMERO, an individual;                  BY JURY
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                              1
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 2 of 56 Page ID #:2



     NATHANIEL TRUJILLO; an individual;
1    and DOES 1 through 50, inclusive,             DEMAND IS ABOVE $75,000.00
2          Defendants.
3

4
                                      JURISDICTION
5
            1.    Jurisdiction is conferred upon this Court by 28 U.S.C. §1331 (federal
6
     question) and § 1343(3) (civil rights). The state law claims for relief are within the
7
     supplemental jurisdiction of the Court pursuant to 28 U.S.C. § 1367.
8
                                           VENUE
9
            2.    Plaintiff’s claims herein arise out of an incident involving a Deputy
10
     Sheriff’s of the county of Los Angeles, which incident occurred in the county of
11
     Los Angeles in the state of California and within this judicial district.
12
                                          PARTIES
13
            3.    Plaintiffs, JAZMINE LUCILLE MORENO, E.A.O., a minor, by and
14
     through her Guardian Ad Litem, JAZMINE LUCILLE MORENO, D.O. III, a
15
     minor, by and through his Guardian Ad Litem, JAZMINE LUCILLE MORENO,
16
     E.A.O., a minor, by and through her Guardian Ad Litem, JAZMINE LUCILLE
17
     MORENO, DAVID ORDAZ MORENO, EDELMIRA RAMIREZ, LEONEL
18
     ORDAZ, ROBERT ORDAZ, HILDA PEDROZA, GABRIELA HERNANDEZ,
19
     MARIA MADERA, JUAN PEDROZA JR. and THE ESTATE OF DAVID
20
     ORDAZ JR, by and through its successor in interest, JAZMINE LUCILLE
21
     MORENO.
22
            4.    Defendants COUNTY OF LOS ANGELES, a public entity, REMIN
23
     PINEDA, an individual; EDWIN NAVARRETE, an individual; JAIME
24
     ROMERO, an individual; NATHANIEL TRUJILLO.
25
                                      STATEMENT OF FACTS
26
            5.    The claims set forth herein arise from the death of DAVID ORDAZ
27
     JR., (hereinafter “DECEDENT”) which occurred on March 14, 2021, in Los
28
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                              2
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 3 of 56 Page ID #:3




1    Angeles County within the Central district of the Federal District Court, State of
2    California, (hereinafter referred to as the “SUBJECT INCIDENT”).
3          6.     At all times mentioned herein, PLAINTIFFS were, and are, residing in
4    the County of Los Angeles, California. PLAINTIFFS bring this lawsuit as the
5    successor in interest and survivor of DAVID ORDAZ JR., deceased, under Code of
6    Civil Procedure 377.30.
7          7.     DECEDENT’S death occurred in front of the family residence located
8    at 168 N. Rowan, Los Angeles, California 90063, Los Angeles County within the
9    Los Angeles Superior Court judicial district, and therefore the proper Court in which
10   to bring this action, pursuant to 28 U.S.C. Sec 1391(b); 42 U.S.D. Sec 2000(e) -
11   5(4)(3).
12         8.     DEFENDANT LOS ANGELES at all times herein relevant, is a public
13   entity duly organized and existing under and by virtue of laws of the State of
14   California and authorized to do and is doing business in the State of California.
15         9.     PLAINTIFFS are informed, believe, and thereon allege, that each of the
16   DEFENDANTS is a member of the Los Angeles County Sheriff Department who
17   were involved in the shooting and wrongful death of David Ordaz Jr., Decedent.
18         10.    PLAINTIFFS are informed, believes, and thereon allege, that
19   DEFENDANT PINEDA is the Sheriff of Los Angeles County who has a statutory
20   duty and is statutorily liable for injury caused by his act or omission to the same
21   extent as a private person would be, as provided by Government Code Section
22   820(a).
23         11.    PLAINTIFFS are informed, believes, and thereon allege, that
24   DEFENDANT NAVARRETE is a member of the Sheriff’s Department of Los
25   Angeles County who has a statutory duty and is statutorily liable for injury caused
26   by his act or omission to the same extent as a private person would be, as provided
27   by Government Code Section 820(a).
28         12.    PLAINTIFFS are informed, believes, and thereon allege, that
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                              3
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 4 of 56 Page ID #:4




1    DEFENDANT ROMERO is a member of the Sheriff’s Department of Los Angeles
2    County who has a statutory duty and is statutorily liable for injury caused by his act
3    or omission to the same extent as a private person would be, as provided by
4    Government Code Section 820(a).
5          13.    PLAINTIFFS are informed, believes, and thereon allege, that
6    DEFENDANT TRUJILLO is a member of the Sheriff’s Department of Los Angeles
7    County who has a statutory duty and is statutorily liable for injury caused by his act
8    or omission to the same extent as a private person would be, as provided by
9    Government Code Section 820(a).
10         14.    PLAINTIFFS is informed, believes, and thereon alleges, that
11   DEFENDANTS and/or DOES 1-50, and each of them, have a statutory duty and are
12   statutorily liable for injury caused by their act or omission to the same extent as a
13   private person would be, as provided by Government Code Section 820(a).
14         15.    The true names and capacities, whether individual, plural, corporate,
15   partnership, associate, or otherwise, of DOES 1-50, inclusive, are unknown to
16   PLAINTIFFS, who therefore sue said DEFENDANTS by such fictitious names. The
17   full extent of the facts linking such fictitiously sued DEFENDANTS are unknown
18   to PLAINTIFFS. PLAINTIFFS is informed, believes, and thereon alleges that each
19   of the DEFENDANTS designated herein as a DOE was, and is, negligent, or in some
20   other actionable manner, responsible for the events and happenings hereinafter
21   referred to, and thereby negligently, or in some other actionable manner, legally and
22   proximately caused the described injuries and damages to DECEDENT.
23   PLAINTIFFS will seek leave of the Court to amend this Complaint to show the
24   DEFENDANTS’ true names and capacities after the same have been ascertained.
25         16.    PLAINTIFFS are informed, believes, and thereon allege that at all
26   times relevant and mentioned herein, DEFENDANTS and/or DOES 1-50, and each
27   of them, were the agents, servants, employees, and/or successors in interest, and/or
28   joint venturers of their co-defendants, and each of them was acting within the course,
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                              4
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 5 of 56 Page ID #:5




1    scope, and authority of said agency, employment, and/or venture, and that each and
2    every defendant, as aforesaid, when acting as a principal, was negligent in the
3    selection and hiring, retention, training and supervision of each and every other
4    defendant as an agent, employee and/or joint venturer. Further, that each said
5    defendant, while acting as a principal, expressly directed, consented to, approved,
6    affirmed, and ratified each and every action taken by their co-defendants, as alleged.
7    PLAINTIFF is informed, believes, and thereon alleges that said fictitiously named
8    DEFENDANTS and/or DOES 1-50, and each of them, engaged in the same or
9    similar conduct as DEFENDANTS and/or DOES 1-50, thereby proximately causing
10   DECEDENT’S fatal injuries and damages as set forth herein, either through the said
11   fictitious DEFENDANTS’ own negligent conduct or through the conduct of agents,
12   servants, or employees, or due to their ownership, rental, use, or maintenance of the
13   property operated by DEFENDANT LOS ANGELES.
14         17.    PLAINTIFFS are informed and believe, and thereon allege, that
15   pursuant to California Government Code §§ 815.2, 815.4, and 820(a),
16   DEFENDANTS and/or DOES 1-50, and each of them, are vicariously liable for the
17   action and omissions of their employees, agents, and/or independent contractors.
18         18.    On March 14, 2021, the DECEDENT, DAVID ORDAZ JR., was
19   confronted by DEFENDANTS who used unnecessary and lethal force to
20   unjustifiably kill DAVID ORDAZ JR., DECEDENT. The Sheriffs deputies alleged
21   the reason they used lethal force was because DECEDENT, DAVID ORDAZ JR.,
22   launched at them with a knife; however, the video shows that DECEDENT, DAVID
23   ORDAZ JR., after being hit with non-lethal rounds turned to flee down the sidewalk
24   and did not launch at the Sheriff’s Deputies. In fact, the coroners report shows that
25   all of the bullets except two, struck him on the back and on the side and the final
26   bullet as visualized in the video shows a helpless DAVID ORDAZ JR., looking up
27   from the pavement without any weapon, and the killing shot was fired into his chest.
28         19.    On March 14, 2021, DAVID ORDAZ JR., DECEDENT, was not in his
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                              5
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 6 of 56 Page ID #:6




1    right mind and required special attention and handling to avoid injury. Such special
2    attention and handling were not provided by DEFENDANTS, and instead
3    DEFENDANTS used unjustifiable lethal force causing the death of DAVID
4    ORDAZ JR., DECEDENT.
5          20.    At said time and place, DEFENDANTS and/or DOES 1-50, and each
6    of them, had a duty to exercise reasonable care in the apprehension and detention of
7    DECEDENT DAVID ORDAZ JR., who was not in his right mind. Despite these
8    duties, DEFENDANTS, and/or DOES 1-50, and each of them, negligently,
9    recklessly, and carelessly managed, maintained, operated, controlled, and supervised
10   the apprehension of DAVID ORDAZ JR., DECEDENT, so as to directly and
11   proximately cause the death of the DECEDENT DAVID ORDAZ JR., and
12   PLAINTIFFS damages alleged herein.
13         21.    PLAINTIFFS are informed, believe, and thereon allege, that at all times
14   herein relevant, DEFENDANT PINEDA was employed by DEFENDANTS and/or
15   DOES 1-50, and was, at all times herein relevant, acting within the scope of his
16   duties for DEFENDANTS. PLAINTIFFS are informed, believe, and thereon allege,
17   that DEFENDANT PINEDA failed in his duty to apprehend DECEDENT safely
18   without using unjustifiable lethal force.
19         22.    PLAINTIFFS are informed, believe, and thereon allege, that at all times
20   herein relevant, DEFENDANT NAVARRETE was employed by DEFENDANTS
21   and/or DOES 1-50, and was, at all times herein relevant, acting within the scope of
22   his duties for DEFENDANTS. PLAINTIFFS are informed, believe, and thereon
23   allege, that DEFENDANT NAVARRETE failed in his duty to apprehend
24   DECEDENT safely without using unjustifiable lethal force.
25         23.    PLAINTIFFS are informed, believe, and thereon allege, that at all times
26   herein relevant, DEFENDANT ROMERO was employed by DEFENDANTS and/or
27   DOES 1-50, and was, at all times herein relevant, acting within the scope of his
28   duties for DEFENDANTS. PLAINTIFFS are informed, believe, and thereon allege,
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                               6
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 7 of 56 Page ID #:7




1    that DEFENDANT ROMERO failed in his duty to apprehend DECEDENT safely
2    without using unjustifiable lethal force.
3          24.    PLAINTIFFS are informed, believe, and thereon allege, that at all times
4    herein relevant, DEFENDANT TRUJILLO was employed by DEFENDANTS
5    and/or DOES 1-50, and was, at all times herein relevant, acting within the scope of
6    his duties for DEFENDANTS. PLAINTIFFS are informed, believe, and thereon
7    allege, that DEFENDANT TRUJILLO failed in his duty to apprehend DECEDENT
8    safely without using unjustifiable lethal force.
9          25.    As a result of the SUBJECT INCIDENT, DECEDENT suffered severe,
10   traumatic, debilitating, and ultimately fatal injuries that necessitated significant
11   medical care and resulted in his death.
12         26.    On or about April 15, 2021, prior to the filing of this Complaint, and
13   pursuant to the provisions of Government Code section 910, et seq., PLAINTIFFS
14   timely, properly, and duly submitted to DEFENDANT LOS ANGELES a claim for
15   the injuries and damages set forth herein on account of the events described herein.
16   Attached as Exhibit “A” is a true and correct copy of PLAINTIFFS’ claim form. On
17   June 9, 2021, DEFENDANT LOS ANGELES sent correspondence rejecting
18   PLAINTIFFS’ claim. Attached as Exhibit “B” is a true and correct copy of
19   DEFENDANT LOS ANGELES’ correspondence.
20         27.    On or about May 24, 2021, prior to the filing of this Complaint, and
21   pursuant to the provisions of Government Code section 910, et seq., PLAINTIFFS
22   timely, properly, and duly submitted to DEFENDANT LOS ANGELES an amended
23   claim for the injuries and damages set forth herein on account of the events described
24   herein. Attached as Exhibit “C” is a true and correct copy of PLAINTIFFS’ claim
25   form. On June 7, 2021, DEFENDANT LOS ANGELES sent correspondence
26   rejecting PLAINTIFFS’ claim. Attached as Exhibit “D” is a true and correct copy of
27   DEFENDANT LOS ANGELES’ correspondence.
28                              FIRST CAUSE OF ACTION
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                               7
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 8 of 56 Page ID #:8




1                        NEGLIGENCE – WRONGFUL DEATH
2                (By PLAINTIFFS against DEFENDANTS and/or DOES 1-50)
3          28.     PLAINTIFFS re-alleges and incorporates herein by reference each and
4    every allegation and statement contained in the prior paragraphs.
5          29.     PLAINTIFFS are informed and believe and thereon allege that at all
6    times herein mentioned, DEFENDANT PINEDA was an employee and/or agent
7    acting within the scope of that agency or employment or servility of DEFENDANTS
8    and/or DOES 1-50.
9          30.     PLAINTIFFS are informed and believe and thereon allege that at all
10   times herein mentioned, DEFENDANT NAVARRETE was an employee and/or
11   agent acting within the scope of that agency or employment or servility of
12   DEFENDANTS and/or DOES 1-50.
13         31.     PLAINTIFFS are informed and believe and thereon allege that at all
14   times herein mentioned, DEFENDANT ROMERO was an employee and/or agent
15   acting within the scope of that agency or employment or servility of DEFENDANTS
16   and/or DOES 1-50.
17         32.     PLAINTIFFS are informed and believe and thereon allege that at all
18   times herein mentioned, DEFENDANT TRUJILLO was an employee and/or agent
19   acting within the scope of that agency or employment or servility of DEFENDANTS
20   and/or DOES 1-50.
21         33.     PLAINTIFFS are informed and believe, and thereon allege, that on and
22   prior to March 14, 2021, DEFENDANTS and/or DOES 1-50, and each of them,
23   owed a duty of reasonable care to DECEDENT, and DEFENDANTS and/or DOES
24   1-50, breached that duty when they failed to act in an adequate and reasonable
25   manner.
26         34.     PLAINTIFFS are informed, believe, and thereon allege that, at all times
27   relevant and mentioned herein, DEFENDANTS and/or DOES 1-50, and each of
28   them, owed a duty of care to all reasonably foreseeable people, including
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                               8
         Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 9 of 56 Page ID #:9




1    DECEDENT, to apprehend DECEDENT without unjustifiable lethal force.
2          35.    PLAINTIFFS are informed, believe, and thereon allege that, at all times
3    relevant and mentioned herein, DEFENDANTS and/or DOES 1-50, and each of
4    them, carelessly and negligently managed, the apprehension of DECEDENT, so as
5    to legally, directly, and proximately cause the SUBJECT INCIDENT.
6          36.    PLAINTIFFS are informed, believe, and thereon allege that
7    DEFENDANTS and/or DOES 1-50, and each of them, breached their duty to control
8    and apprehend DECEDENT, thereby causing DECEDENT’S death and damages to
9    PLAINTIFFFS.
10         37.    PLAINTIFFS are informed, believe, and thereon allege, that
11   DEFENDANTS and/or DOES 1-50, and each of them, were agents, servants,
12   employees, successors in interest, and/or joint venturers of their co-defendants, and
13   were, as such, acting within the course, scope, and authority of said agency,
14   employment and/or venture, and that each and every defendant, as aforesaid, when
15   acting as a principal, was negligent in the selection of each and every other defendant
16   as an agent, servant, employee, successor in interest, and/or joint venturer.
17         38.    PLAINTIFFS is informed, believe, and thereon allege, that at all times
18   mentioned herein, DEFENDANTS and/or DOES 1-50, and each of them, carelessly
19   and negligently managed, controlled, and apprehended DECEDENT with
20   unjustifiable lethal force so as to legally and proximately causing DECEDENT’S
21   untimely death and damages to PLAINTIFFS.
22         39.    More specifically, PLAINTIFF is informed, believes, and thereon
23   alleges that, at all times relevant and mentioned herein, DEFENDANT PINEDA
24   carelessly and negligently apprehended DECEDENT with unjustifiable lethal force.
25         40.    More specifically, PLAINTIFF is informed, believes, and thereon
26   alleges that, at all times relevant and mentioned herein, DEFENDANT
27   NAVARRETE carelessly and negligently apprehended DECEDENT with
28   unjustifiable lethal force.
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                               9
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 10 of 56 Page ID #:10




1          41.    More specifically, PLAINTIFF is informed, believes, and thereon
2    alleges that, at all times relevant and mentioned herein, DEFENDANT ROMERO
3    carelessly and negligently apprehended DECEDENT with unjustifiable lethal force.
4          42.    More specifically, PLAINTIFF is informed, believes, and thereon
5    alleges that, at all times relevant and mentioned herein, DEFENDANT TRUJILLO
6    carelessly and negligently apprehended DECEDENT with unjustifiable lethal force.
7          43.    As a legal, direct, and proximate result of the aforementioned conduct
8    of the DEFENDANTS and/or DOES 1-50, and each of them, DECEDENT suffered
9    severe, traumatic, irreparable injuries to his body, nervous system, and person, all of
10   which said injuries ultimately caused DECEDENT’S death on March 14, 2021.
11         44.    As a legal, direct, and proximate result of the aforementioned conduct
12   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
13   JAZMINE LUCILLE MORENO lost the life of her domestic partner and sustained
14   damages in an amount that will be stated according to proof.
15         45.    As a legal, direct, and proximate result of the aforementioned conduct
16   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF EMILY
17   ALYSSA ORDAZ by and through her Guardian Ad Litem JAZMINE LUCILLE
18   MORENO lost the life of her father and sustained damages in an amount that will
19   be stated according to proof.
20         46.    As a legal, direct, and proximate result of the aforementioned conduct
21   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF ERIAL
22   ANDREA ORDAZ by and through her Guardian Ad Litem JAZMINE LUCILLE
23   MORENO lost the life of her father and sustained damages in an amount that will
24   be stated according to proof.
25         47.    As a legal, direct, and proximate result of the aforementioned conduct
26   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF DAVID
27   ORDAZ III by and through her Guardian Ad Litem JAZMINE LUCILLE
28   MORENO lost the life of his father and sustained damages in an amount that will
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               10
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 11 of 56 Page ID #:11




1    be stated according to proof.
2          48.    As a legal, direct, and proximate result of the aforementioned conduct
3    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF DAVID
4    ORDAZ MORENO lost the life of his son and sustained damages in an amount that
5    will be stated according to proof.
6          49.    As a legal, direct, and proximate result of the aforementioned conduct
7    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
8    EDELMIRA RAMIREZ lost the life of her son and sustained damages in an amount
9    that will be stated according to proof.
10         50.    As a legal, direct, and proximate result of the aforementioned conduct
11   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF LEONEL
12   ORDAZ lost the life of his brother and sustained damages in an amount that will be
13   stated according to proof.
14         51.    As a legal, direct, and proximate result of the aforementioned conduct
15   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF ROBER
16   ORDAZ lost the life of his brother and sustained damages in an amount that will be
17   stated according to proof.
18         52.    As a legal, direct, and proximate result of the aforementioned conduct
19   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF HILDA
20   PEDROZA lost the life of her brother and sustained damages in an amount that will
21   be stated according to proof.
22         53.    As a legal, direct, and proximate result of the aforementioned conduct
23   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
24   GABRIELA HERNANDEZ lost the life of her brother and sustained damages in an
25   amount that will be stated according to proof.
26         54.    As a legal, direct, and proximate result of the aforementioned conduct
27   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF JUAN
28   PEDROZA JR., lost the life of his uncle and sustained damages in an amount that
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               11
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 12 of 56 Page ID #:12




1    will be stated according to proof.
2          55.     As a legal, direct, and proximate result of the aforementioned conduct
3    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFFS have
4    sustained and are entitled to recover damages pursuant to California Code of Civil
5    Procedure Section 377.60 et seq. and based upon all other applicable statutes and
6    case law, including but not limited to pecuniary losses, losses of support, services,
7    parental and filial training, education, love, assistance, protection, care, comfort,
8    society, solace, moral support, guidance, prospective inheritance, emotional distress,
9    grief, and sorrow.
10         56.     PLAINTIFFS have been deprived of, among many others, (1) the value
11   of lost financial and other support that DECEDENT would have contributed to his
12   family and estate during his lifetime, (2) the value of the gifts and benefits that he
13   would have bestowed upon PLAINTIFFS and that PLAINTIFFS reasonably
14   expected to receive from him, (3) the value of funeral and burial expenses, and (4)
15   the reasonable value of household services that DECEDENT would have provided.
16                            SECOND CAUSE OF ACTION
17                        NEGLIGENCE – SURVIVAL ACTION
18               (By PLAINTIFFS against DEFENDANTS and/or DOES 1-50)
19         57.     PLAINTIFFS re-allege and incorporates herein by reference each and
20   every allegation and statement contained in the prior paragraphs.
21         58.     As a legal, direct, and proximate result of the aforementioned conduct
22   of the DEFENDANTS and/or DOES 1-50, and each of them, DECEDENT was
23   required to and did employ physicians and surgeons for medical examinations,
24   treatment, and care of his injuries and did incur medical and incidental expenses in
25   an amount to be ascertained.
26         59.     As a legal, direct, and proximate result of the aforementioned conduct
27   of the DEFENDANTS and/or DOES 1-50, and each of them, DECEDENT was
28   unable to attend to his usual occupation and has been damaged in a sum to be
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              12
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 13 of 56 Page ID #:13




1    determined.
2          60.     As a result of the foregoing, PLAINTIFFS, as the heirs of DECEDENT
3    and as his successors in interest, hereby assert a survivors’ claims on behalf of him,
4    the deceased, pursuant to California Code of Civil Procedure Sections 377.10,
5    377.20, 377.30, et seq., and based upon all other applicable statutes and case law
6    and succeed to causes of action that might have been brought by DECEDENT.
7    PLAINTIFFS will file a declaration under penalty of perjury as required by Code of
8    Civil Procedure Section 377.32 concurrently herewith this Complaint.
9          61.     As such, PLAINTIFFS are entitled to compensation for DECEDENT’S
10   medical expenses, loss of earnings and earning capacity.
11                             THIRD CAUSE OF ACTION
12           NEGLIGENCE – INFLICTION OF EMOTIONAL DISTRESS
13               (By PLAINTIFFS against DEFENDANTS and/or DOES 1-50)
14         62.     PLAINTIFFS re-alleges and incorporates herein by reference each and
15   every allegation and statement contained in the prior paragraphs.
16         63.     At all times herein, PLAINTIFFS DAVID ORDAZ MORENO AND
17   EDELMIRA RAMIREZ were the parents of DECEDENT DAVID ORDAZ JR.,
18   and had a loving relationship with their son.
19         64.     On March 14, 2021, PLAINTIFFS DAVID ORDAZ MORENO AND
20   EDELMIRA RAMIREZ were contemporaneously present in the front yard of their
21   home at the time the DECEDENT was standing in front home and was killed by
22   DEFENDANTS. PLAINTIFFS DAVID ORDAZ MORENO and EDELMIRA
23   RAMIREZ contemporaneously observed his death.
24         65.     As a result of their contemporaneous observation of DECEDENT’s
25   death, PLAINTIFFS DAVID ORDAZ MORENO and EDELMIRA RAMIREZ
26   suffered severe emotional distress caused by DEFENDANTS who shot
27   DECEDENT to death in front of their family.
28         66.     At all times herein, PLAINTIFFS HILDA PEDROZA, and
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             13
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 14 of 56 Page ID #:14




1    GABRIELA HERNANDEZ, were the sisters of DECEDENT DAVID ORDAZ JR.,
2    and had a long loving relationship with their brother.
3          67.    On March 14, 2021, PLAINTIFFS HILDA PEDROZA and
4    GABRIELA HERNANDEZ were physically present in the front yard of the family
5    home and contemporaneously observed their brother DECEDENT DAVID ORDAZ
6    JR., killed before their eyes by DEFENDANTS.
7          68.    As a result of their contemporaneous observation of their brother,
8    DECEDENT’s death, PLAINTIFFS HILDA PEDROZA and GABRIELA
9    HERNANDEZ suffered severe emotional distress caused by DEFENDANTS who
10   shot DECEDENT to death in front of their family.
11         69.    At all times herein, PLAINTIFFS LEONEL ORDAZ and ROBERT
12   ORDAZ, were the brothers of DECEDENT DAVID ORDAZ JR., and had a long
13   loving relationship with their brother.
14         70.    On March 14, 2021, PLAINTIFFS LEONEL ORDAZ and ROBERT
15   ORDAZ were physically present in the front yard of the family home and
16   contemporaneously observed their brother DECEDENT DAVID ORDAZ JR.,
17   killed before their eyes by DEFENDANTS.
18         71.    As a result of their contemporaneous observation of their brother,
19   DECEDENT’s death, PLAINTIFFS LEONEL ORDAZ and ROBERT ORDAZ
20   suffered severe emotional distress caused by DEFENDANTS who shot
21   DECEDENT to death in front of their family.
22         72.    At all times herein, PLAINTIFF JUAN PEDROZA JR., was the
23   nephew of DECEDENT DAVID ORDAZ JR., and had a long loving relationship
24   with his uncle.
25         73.    On March 14, 2021, PLAINTIFFS JUAN PEDROZA JR., was
26   physically present in the front yard of the family home and contemporaneously
27   observed his uncle DECEDENT DAVID ORDAZ JR., killed before his eyes by
28   DEFENDANTS.
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              14
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 15 of 56 Page ID #:15




1          74.     As a result of his contemporaneous observation of his uncle,
2    DECEDENT’s death, PLAINTIFFS JUAN PEDROZA JR., suffered severe
3    emotional distress caused by DEFENDANTS who shot DECEDENT to death in
4    front of the family.
5          75.     At all times herein, PLAINTIFF MARIA MADERA, was the mother
6    of DECEDENT DAVID ORDAZ JR., nephews and had a long loving relationship
7    with DECEDENT.
8          76.     On March 14, 2021, PLAINTIFF MARIA MADERA was physically
9    present in the front yard of the family home and contemporaneously observed the
10   uncle of her children DECEDENT DAVID ORDAZ JR., killed before her eyes by
11   DEFENDANTS.
12         77.     As a result of their contemporaneous observation of the uncle of her
13   children, DECEDENT’s death, PLAINTIFF MARIA MADERA suffered severe
14   emotional distress caused by DEFENDANTS who shot DECEDENT to death in
15   front of the family.
16         78.     Each and every one of the PLAINTIFFS above alleged in this cause of
17   action suffered severe and long-lasting emotional distress and each one of them will
18   need to consult a psychiatrist or psychologist because of the infliction of emotional
19   distress caused by the actions of DEFENDANTS.
20                            FOURTH CAUSE OF ACTION
21                          VIOLATION OF TITLE 42 § 1983
22               (By PLAINTIFFS against DEFENDANTS and/or DOES 1-50)
23         79.     PLAINTIFFS re-alleges and incorporates herein by reference each and
24   every allegation and statement contained in the prior paragraphs.
25         80.     At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
26   each of them, were under a duty not to deprive DECEDENT of his right to life as
27   afforded to him under the Fourteenth Amendment of the United States Constitution,
28   including but not limited to, serious bodily harm and death and not to deprive
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             15
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 16 of 56 Page ID #:16




1    PLAINTIFF JAZMINE LUCILLE MORENO of her right to a relationship with her
2    domestic partner.
3          81.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
4    each of them, were under a duty not to deprive DECEDENT of his right to life as
5    afforded to him under the Fourteenth Amendment of the United States Constitution,
6    including but not limited to, serious bodily harm and death and not to deprive
7    PLAINTIFF EMILY ALYSSA ORDAZ by and through her Guardian Ad Litem
8    JAZMINE LUCILLE MORENO of her right to a relationship with her father.
9          82.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
10   each of them, were under a duty not to deprive DECEDENT of his right to life as
11   afforded to him under the Fourteenth Amendment of the United States Constitution,
12   including but not limited to, serious bodily harm and death and not to deprive
13   PLAINTIFF ERIAL ANDREA ORDAZ by and through her Guardian Ad Litem
14   JAZMINE LUCILLE MORENO of her right to a relationship with her father.
15         83.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
16   each of them, were under a duty not to deprive DECEDENT of his right to life as
17   afforded to him under the Fourteenth Amendment of the United States Constitution,
18   including but not limited to, serious bodily harm and death and not to deprive
19   PLAINTIFF DAVID ORDAZ III by and through his Guardian Ad Litem JAZMINE
20   LUCILLE MORENO of his right to a relationship with his father.
21         84.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
22   each of them, were under a duty not to deprive DECEDENT of his right to life as
23   afforded to him under the Fourteenth Amendment of the United States Constitution,
24   including but not limited to, serious bodily harm and death and not to deprive
25   PLAINTIFF DAVID ORDAZ MORENO his right to a relationship with his son.
26         85.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
27   each of them, were under a duty not to deprive DECEDENT of his right to life as
28   afforded to him under the Fourteenth Amendment of the United States Constitution,
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             16
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 17 of 56 Page ID #:17




1    including but not limited to, serious bodily harm and death and not to deprive
2    PLAINTIFF EDELMIRA RAMIREZ her right to a relationship with his son.
3          86.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
4    each of them, were under a duty not to deprive DECEDENT of his right to life as
5    afforded to him under the Fourteenth Amendment of the United States Constitution,
6    including but not limited to, serious bodily harm and death and not to deprive
7    PLAINTIFF LEONEL ORDAZ his right to a relationship with his brother.
8          87.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
9    each of them, were under a duty not to deprive DECEDENT of his right to life as
10   afforded to him under the Fourteenth Amendment of the United States Constitution,
11   including but not limited to, serious bodily harm and death and not to deprive
12   PLAINTIFF ROBERT ORDAZ his right to a relationship with his brother.
13         88.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
14   each of them, were under a duty not to deprive DECEDENT of his right to life as
15   afforded to him under the Fourteenth Amendment of the United States Constitution,
16   including but not limited to, serious bodily harm and death and not to deprive
17   PLAINTIFF HILDA PEDROZA her right to a relationship with her brother.
18         89.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
19   each of them, were under a duty not to deprive DECEDENT of his right to life as
20   afforded to him under the Fourteenth Amendment of the United States Constitution,
21   including but not limited to, serious bodily harm and death and not to deprive
22   PLAINTIFF GABRIELA HERNANDEZ her right to a relationship with her brother.
23         90.    At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
24   each of them, were under a duty not to deprive DECEDENT of his right to life as
25   afforded to him under the Fourteenth Amendment of the United States Constitution,
26   including but not limited to, serious bodily harm and death and not to deprive
27   PLAINTIFF JUAN PEDROZA JR., his right to a relationship with his uncle.
28         91.    DEFENDANTS DOES 1 through 50, and each of them deprived
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             17
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 18 of 56 Page ID #:18




1    DECEDENT of his rights there under by engaging in conduct, as set forth in the
2    prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
3    JAZMINE LUCILLE MORENO of her rights to have a relationship with her
4    domestic partner.
5          92.    DEFENDANTS DOES 1 through 50, and each of them deprived
6    DECEDENT of his rights there under by engaging in conduct, as set forth in the
7    prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
8    EMILY ALYSSA ORDAZ, a minor by and through her Guardian Ad Litem,
9    JAZMINE LUCILLE MORENO of her rights to have a relationship with her father.
10         93.    DEFENDANTS DOES 1 through 50, and each of them deprived
11   DECEDENT of his rights there under by engaging in conduct, as set forth in the
12   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
13   ERIAL ANDREA ORDAZ, a minor by and through her Guardian Ad Litem,
14   JAZMINE LUCILLE MORENO of her rights to have a relationship with her father.
15         94.    DEFENDANTS DOES 1 through 50, and each of them deprived
16   DECEDENT of his rights there under by engaging in conduct, as set forth in the
17   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
18   DAVID ORDAZ III, a minor by and through her Guardian Ad Litem, JAZMINE
19   LUCILLE MORENO of his rights to have a relationship with his father.
20         95.    DEFENDANTS DOES 1 through 50, and each of them deprived
21   DECEDENT of his rights there under by engaging in conduct, as set forth in the
22   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
23   DAVID ORDAZ MORENO of his rights to have a relationship with his son.
24         96.    DEFENDANTS DOES 1 through 50, and each of them deprived
25   DECEDENT of his rights there under by engaging in conduct, as set forth in the
26   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
27   EDELMIRA RAMIREZ of her rights to have a relationship with her son.
28         97.    DEFENDANTS DOES 1 through 50, and each of them deprived
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             18
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 19 of 56 Page ID #:19




1    DECEDENT of his rights there under by engaging in conduct, as set forth in the
2    prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
3    LEONEL ORDAZ of his rights to have a relationship with his brother.
4          98.    DEFENDANTS DOES 1 through 50, and each of them deprived
5    DECEDENT of his rights there under by engaging in conduct, as set forth in the
6    prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
7    ROBERT ORDAZ of his rights to have a relationship with his brother.
8          99.    DEFENDANTS DOES 1 through 50, and each of them deprived
9    DECEDENT of his rights there under by engaging in conduct, as set forth in the
10   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
11   HILDA PEDROZA of her rights to have a relationship with her brother.
12         100. DEFENDANTS DOES 1 through 50, and each of them deprived
13   DECEDENT of his rights there under by engaging in conduct, as set forth in the
14   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
15   GABRIELA HERNANDEZ of her rights to have a relationship with her brother.
16         101. DEFENDANTS DOES 1 through 50, and each of them deprived
17   DECEDENT of his rights there under by engaging in conduct, as set forth in the
18   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
19   JUAN PEDROZA of his rights to have a relationship with his uncle.
20         102. While engaged in the aforementioned conduct, DEFENDANTS and/or
21   DOES 1-50, and each of them, were acting under the color of law of a statute,
22   ordinance, regulation, custom, or practice that regulates or governs DEFENDANTS
23   and their employees.
24         103. As employers and supervisors, DEFENDANTS owed DECEDENT a
25   duty to manage, supervise, review, investigate and monitor DEFENDANT
26   PINEDA’S conduct and behavior as so to prevent their employees from harming
27   public citizens while acting under the color of law or in the course and scope of his
28   duties for DEFENDANTS.
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             19
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 20 of 56 Page ID #:20




1          104. As employers and supervisors, DEFENDANTS owed DECEDENT a
2    duty to manage, supervise, review, investigate and monitor DEFENDANT
3    NAVARRETE’S conduct and behavior as so to prevent their employees from
4    harming public citizens while acting under the color of law or in the course and
5    scope of his duties for DEFENDANTS.
6          105. As employers and supervisors, DEFENDANTS owed DECEDENT a
7    duty to manage, supervise, review, investigate and monitor DEFENDANT
8    ROMERO’S conduct and behavior as so to prevent their employees from harming
9    public citizens while acting under the color of law or in the course and scope of his
10   duties for DEFENDANTS.
11         106. As employers and supervisors, DEFENDANTS owed DECEDENT a
12   duty to manage, supervise, review, investigate and monitor DEFENDANT
13   TRUJILLO’S conduct and behavior as so to prevent their employees from harming
14   public citizens while acting under the color of law or in the course and scope of his
15   duties for DEFENDANTS.
16         107. DEFENDANTS and/or DOES 1-50, and each of them, breached their
17   duty of care owed to DECEDENT by failing to manage, supervise, review,
18   investigate and monitor DEFENDANT PINEDA’S field conduct, behavior,
19   activities, and psychological profile. DEFENDANTS failings were in direct
20   violation of DECEDENTS’ substantive rights under the United States Constitution.
21         108. DEFENDANTS and/or DOES 1-50, and each of them, breached their
22   duty of care owed to DECEDENT by failing to manage, supervise, review,
23   investigate and monitor DEFENDANT NAVARRETE’S field conduct, behavior,
24   activities, and psychological profile. DEFENDANTS failings were in direct
25   violation of DECEDENTS’ substantive rights under the United States Constitution.
26         109. DEFENDANTS and/or DOES 1-50, and each of them, breached their
27   duty of care owed to DECEDENT by failing to manage, supervise, review,
28   investigate and monitor DEFENDANT ROMERO’S field conduct, behavior,
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             20
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 21 of 56 Page ID #:21




1    activities, and psychological profile. DEFENDANTS failings were in direct
2    violation of DECEDENTS’ substantive rights under the United States Constitution.
3          110. DEFENDANTS and/or DOES 1-50, and each of them, breached their
4    duty of care owed to DECEDENT by failing to manage, supervise, review,
5    investigate and monitor DEFENDANT TRUJILLO’S field conduct, behavior,
6    activities, and psychological profile. DEFENDANTS failings were in direct
7    violation of DECEDENTS’ substantive rights under the United States Constitution.
8          111. DEFENDANTS’             breach    resulted   in    a   direct   violation   of
9    DECEDENTS’ constitutional rights to be free from fear of bodily harm, assault, and
10   mental and emotional distress.
11         112. DEFENDANTS failings amounted to a deliberate indifference to
12   DECEDENTS’ Constitutional rights because DEFENDANTS had actual or
13   constructive notice that its failures were substantially certain to result in a violation
14   of DECEDENTS’ constitutional rights, but it consciously and deliberately choose
15   to disregard the substantial risk of harm.
16         113. PLAINTIFFS are informed and believe, and on such information and
17   belief allege that DEFENDANTS failure to manage, supervise, review, investigate
18   and monitor DEFENDANT PINEDA’S field conduct, behavior, activities, and
19   psychological profiles were not limited to DEFENDANT PINEDA’S violations of
20   DECEDENTS’ constitutional rights under the Fourteenth Amendment. Rather,
21   PLAINTIFFS are informed and believe, and on such information and belief allege
22   that DEFENDANTS and/or DOES 1-50, and each of them, had a long-standing
23   custom or practice of consistently and repeatedly failing to manage, supervise,
24   review, investigate and monitor DEFENDANT PINEDA’S field conduct, behavior,
25   activities, and psychological profile with public citizens.
26         114. PLAINTIFFS are informed and believe, and on such information and
27   belief allege that DEFENDANTS failure to manage, supervise, review, investigate
28   and monitor DEFENDANT NAVARRETE’S field conduct, behavior, activities, and
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               21
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 22 of 56 Page ID #:22




1    psychological profiles were not limited to DEFENDANT NAVARRETE’S
2    violations of DECEDENTS’ constitutional rights under the Fourteenth Amendment.
3    Rather, PLAINTIFFS are informed and believe, and on such information and belief
4    allege that DEFENDANTS and/or DOES 1-50, and each of them, had a long-
5    standing custom or practice of consistently and repeatedly failing to manage,
6    supervise, review, investigate and monitor DEFENDANT NAVARRETE’S field
7    conduct, behavior, activities, and psychological profile with public citizens.
8          115. PLAINTIFFS are informed and believe, and on such information and
9    belief allege that DEFENDANTS failure to manage, supervise, review, investigate
10   and monitor DEFENDANT ROMERO’S field conduct, behavior, activities, and
11   psychological profiles were not limited to DEFENDANT ROMERO’S violations of
12   DECEDENTS’ constitutional rights under the Fourteenth Amendment. Rather,
13   PLAINTIFFS are informed and believe, and on such information and belief allege
14   that DEFENDANTS and/or DOES 1-50, and each of them, had a long-standing
15   custom or practice of consistently and repeatedly failing to manage, supervise,
16   review, investigate and monitor DEFENDANT ROMERO’S field conduct,
17   behavior, activities, and psychological profile with public citizens.
18         116. PLAINTIFFS are informed and believe, and on such information and
19   belief allege that DEFENDANTS failure to manage, supervise, review, investigate
20   and monitor DEFENDANT TRUJILLO’S field conduct, behavior, activities, and
21   psychological profiles were not limited to DEFENDANT TRUJILLO’S violations
22   of DECEDENTS’ constitutional rights under the Fourteenth Amendment. Rather,
23   PLAINTIFFS are informed and believe, and on such information and belief allege
24   that DEFENDANTS and/or DOES 1-50, and each of them, had a long-standing
25   custom or practice of consistently and repeatedly failing to manage, supervise,
26   review, investigate and monitor DEFENDANT TRUJILLO’S field conduct,
27   behavior, activities, and psychological profile with public citizens.
28         117. As a direct and proximate result of DEFENDANTS’ conduct set forth
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              22
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 23 of 56 Page ID #:23




1    herein, including but not limited to prior paragraphs, DECEDENT sustained severe
2    physical injuries, which resulted in his death.
3           118. As a direct and proximate result of DEFENDANTS’ conduct set forth
4    herein, including but not limited to prior paragraphs, PLAINTIFF JAZMINE
5    LUCILLE MORENO suffered a violation of her civil rights in having a relationship
6    with her domestic partner.
7           119. As a direct and proximate result of DEFENDANTS’ conduct set forth
8    herein, including but not limited to prior paragraphs, PLAINTIFF EMILY ALYSSA
9    ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE LUCILLE
10   MORENO suffered a violation of her civil rights in having a relationship with her
11   father.
12          120. As a direct and proximate result of DEFENDANTS’ conduct set forth
13   herein, including but not limited to prior paragraphs, PLAINTIFF ERIAL ANDREA
14   ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE LUCILLE
15   MORENO suffered a violation of her civil rights in having a relationship with her
16   father.
17          121. As a direct and proximate result of DEFENDANTS’ conduct set forth
18   herein, including but not limited to prior paragraphs, PLAINTIFF DAVID ORDAZ
19   III, a minor by and through his Guardian Ad Litem JAZMINE LUCILLE MORENO
20   suffered a violation of his civil rights in having a relationship with his father.
21          122. As a direct and proximate result of DEFENDANTS’ conduct set forth
22   herein, including but not limited to prior paragraphs, PLAINTIFF DAVID ORDAZ
23   MORENO suffered a violation of his civil rights in having a relationship with his
24   son.
25          123. As a direct and proximate result of DEFENDANTS’ conduct set forth
26   herein, including but not limited to prior paragraphs, PLAINTIFF EDELMIRA
27   RAMIREZ suffered a violation of her civil rights in having a relationship with her
28   son.
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              23
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 24 of 56 Page ID #:24




1          124. As a direct and proximate result of DEFENDANTS’ conduct set forth
2    herein, including but not limited to prior paragraphs, PLAINTIFF LEONEL
3    ORDAZ suffered a violation of his civil rights in having a relationship with his
4    brother.
5          125. As a direct and proximate result of DEFENDANTS’ conduct set forth
6    herein, including but not limited to prior paragraphs, PLAINTIFF ROBERT
7    ORDAZ suffered a violation of his civil rights in having a relationship with his
8    brother.
9          126. As a direct and proximate result of DEFENDANTS’ conduct set forth
10   herein, including but not limited to prior paragraphs, PLAINTIFF HILDA
11   PEDROZA suffered a violation of her civil rights in having a relationship with her
12   brother.
13         127. As a direct and proximate result of DEFENDANTS’ conduct set forth
14   herein, including but not limited to prior paragraphs, PLAINTIFF GABRIELA
15   HERNANDEZ suffered a violation of her civil rights in having a relationship with
16   her brother.
17         128. As a direct and proximate result of DEFENDANTS’ conduct set forth
18   herein, including but not limited to prior paragraphs, PLAINTIFF JUAN PEDROZA
19   JR., suffered a violation of his civil rights in having a relationship with his uncle.
20         129. As a legal, direct, and proximate result of the aforementioned conduct
21   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
22   JAZMINE LUCILLE MORENO lost the life of her domestic partner and sustained
23   damages in an amount that will be stated according to proof, pursuant to California
24   Code of Civil Procedure section 425.10.
25         130. As a legal, direct, and proximate result of the aforementioned conduct
26   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF EMILY
27   ALYSSA ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE
28   LUCILLE MORENO lost the life of her father and sustained damages in an amount
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              24
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 25 of 56 Page ID #:25




1    that will be stated according to proof.
2          131. As a legal, direct, and proximate result of the aforementioned conduct
3    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF ERIAL
4    ANDREA ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE
5    LUCILLE MORENO lost the life of her father and sustained damages in an amount
6    that will be stated according to proof.
7          132. As a legal, direct, and proximate result of the aforementioned conduct
8    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF DAVID
9    ORDAZ III, a minor by and through his Guardian Ad Litem JAZMINE LUCILLE
10   MORENO lost the life of his father and sustained damages in an amount that will
11   be stated according to proof.
12         133. As a legal, direct, and proximate result of the aforementioned conduct
13   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF DAVID
14   ORDAZ MORENO lost the life of his son and sustained damages in an amount that
15   will be stated according to proof.
16         134. As a legal, direct, and proximate result of the aforementioned conduct
17   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
18   EDELMIRA RAMIREZ lost the life of her son and sustained damages in an amount
19   that will be stated according to proof.
20         135. As a legal, direct, and proximate result of the aforementioned conduct
21   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF LEONEL
22   ORDAZ lost the life of his brother and sustained damages in an amount that will be
23   stated according to proof.
24         136. As a legal, direct, and proximate result of the aforementioned conduct
25   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF ROBERT
26   ORDAZ lost the life of his brother and sustained damages in an amount that will be
27   stated according to proof.
28         137. As a legal, direct, and proximate result of the aforementioned conduct
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               25
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 26 of 56 Page ID #:26




1    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF HILDA
2    PEDROZA lost the life of her brother and sustained damages in an amount that will
3    be stated according to proof.
4          138. As a legal, direct, and proximate result of the aforementioned conduct
5    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
6    GABRIELA HERNANDEZ lost the life of her brother and sustained damages in an
7    amount that will be stated according to proof.
8          139. As a legal, direct, and proximate result of the aforementioned conduct
9    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF JUAN
10   PEDROZA JR., lost the life of his uncle and sustained damages in an amount that
11   will be stated according to proof.
12         140. As a legal, direct, and proximate result of the aforementioned conduct
13   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF has
14   sustained and is entitled to recover damages pursuant to California Code of Civil
15   Procedure Section 377.60 et seq. and based upon all other applicable statutes and
16   case law, including but not limited to pecuniary losses, losses of support, services,
17   parental and filial training, education, love, assistance, protection, care, comfort,
18   society, solace, moral support, guidance, prospective inheritance, emotional distress,
19   grief, and sorrow.
20         141. PLAINTIFFS have been deprived of, among many others, (1) the value
21   of lost financial and other support that DECEDENT would have contributed to his
22   family and estate during his lifetime, (2) the value of the gifts and benefits that he
23   would have bestowed upon her and that they reasonably expected to receive from
24   him, (3) the value of funeral and burial expenses, and (4) the reasonable value of
25   household services that DECEDENT would have provided.
26         142. PLAINTIFFS are entitled to an award of attorney’s fees, costs, and
27   expenses under 42 U.S.C. § 1988, due to DEFENDANT officers and employees
28   named as DOES violations of DECEDENT and PLAINTIFFS’ civil rights.
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               26
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 27 of 56 Page ID #:27




1          143. PLAINTIFFS are informed and believe, and thereon allege,
2    DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
3    a conscious disregard of the dangers such conduct would and did create for the rights
4    and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
5    thereon alleges that DEFENDANT PINEDA who was employed, managed,
6    supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
7    acted with malice in that he engaged in despicable conduct and in conscious
8    disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
9    DEFENDANT PINEDA was oppressive, despicable, highly reprehensible, and done
10   in the conscious disregard for the rights and safety of DECEDENT, and as such,
11   warrants imposition of punitive damages against DEFENDANTS.
12         144. PLAINTIFFS are informed and believe, and thereon allege,
13   DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
14   a conscious disregard of the dangers such conduct would and did create for the rights
15   and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
16   thereon alleges that DEFENDANT NAVARRETE who was employed, managed,
17   supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
18   acted with malice in that he engaged in despicable conduct and in conscious
19   disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
20   DEFENDANT NAVARRETE was oppressive, despicable, highly reprehensible,
21   and done in the conscious disregard for the rights and safety of DECEDENT, and as
22   such, warrants imposition of punitive damages against DEFENDANTS.
23         145. PLAINTIFFS are informed and believe, and thereon allege,
24   DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
25   a conscious disregard of the dangers such conduct would and did create for the rights
26   and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
27   thereon alleges that DEFENDANT ROMERO who was employed, managed,
28   supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             27
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 28 of 56 Page ID #:28




1    acted with malice in that he engaged in despicable conduct and in conscious
2    disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
3    DEFENDANT ROMERO was oppressive, despicable, highly reprehensible, and
4    done in the conscious disregard for the rights and safety of DECEDENT, and as
5    such, warrants imposition of punitive damages against DEFENDANTS.
6          146. PLAINTIFFS are informed and believe, and thereon allege,
7    DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
8    a conscious disregard of the dangers such conduct would and did create for the rights
9    and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
10   thereon alleges that DEFENDANT TRUJILLO who was employed, managed,
11   supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
12   acted with malice in that he engaged in despicable conduct and in conscious
13   disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
14   DEFENDANT TRUJILLO was oppressive, despicable, highly reprehensible, and
15   done in the conscious disregard for the rights and safety of DECEDENT, and as
16   such, warrants imposition of punitive damages against DEFENDANTS.
17         147. As a direct and proximate result of the conduct of DEFENDANTS
18   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
19   and damages for which PLAINTIFF JAZMINE LUCILLE MORENO may recover:
20            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
21                Amendment to the United States Constitution to be free from
22                unreasonable injury and death of his person, and the deprivation of
23                life and liberty;
24            b. Loss of the life of her domestic partner, DAVID ORDAZ JR.,
25                including the value of his life to himself; and
26            c. Conscious physical pain, suffering and emotional trauma from the
27                time of the incident to the time of his death.
28         148. As a direct and proximate result of the conduct of DEFENDANTS
     _____________________________________________________________________________________
                                      COMPLAINT FOR DAMAGES
                                                28
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 29 of 56 Page ID #:29




1    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
2    and damages for which PLAINTIFF EMILY ALYSSA ORDAZ, a minor by and
3    through her Guardian Ad Litem JAZMINE LUCILLE MORENO may recover:
4             a. Violation of DECEDENT’S constitutional rights under the Fourteenth
5                 Amendment to the United States Constitution to be free from
6                 unreasonable injury and death of his person, and the deprivation of
7                 life and liberty;
8             b. Loss of the life of her father, DAVID ORDAZ JR., including the
9                 value of his life to himself; and
10            c. Conscious physical pain, suffering and emotional trauma from the
11                time of the incident to the time of his death.
12         149. As a direct and proximate result of the conduct of DEFENDANTS
13   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
14   and damages for which PLAINTIFF ERIAL ANDREA ORDAZ, a minor by and
15   through her Guardian Ad Litem JAZMINE LUCILLE MORENO may recover:
16            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
17                Amendment to the United States Constitution to be free from
18                unreasonable injury and death of his person, and the deprivation of
19                life and liberty;
20            b. Loss of the life of her father, DAVID ORDAZ JR., including the
21                value of his life to himself; and
22            c. Conscious physical pain, suffering and emotional trauma from the
23                time of the incident to the time of his death.
24         150. As a direct and proximate result of the conduct of DEFENDANTS
25   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
26   and damages for which PLAINTIFF DAVID ORDAZ III, a minor by and through
27   his Guardian Ad Litem JAZMINE LUCILLE MORENO may recover:
28            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
     _____________________________________________________________________________________
                                      COMPLAINT FOR DAMAGES
                                                29
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 30 of 56 Page ID #:30




1                 Amendment to the United States Constitution to be free from
2                 unreasonable injury and death of his person, and the deprivation of
3                 life and liberty;
4             b. Loss of the life of his father, DAVID ORDAZ JR., including the value
5                 of his life to himself; and
6             c. Conscious physical pain, suffering and emotional trauma from the
7                 time of the incident to the time of his death.
8          151. As a direct and proximate result of the conduct of DEFENDANTS
9    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
10   and damages for which PLAINTIFF DAVID ORDAZ MORENO may recover:
11            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
12                Amendment to the United States Constitution to be free from
13                unreasonable injury and death of his person, and the deprivation of
14                life and liberty;
15            b. Loss of the life of his son, DAVID ORDAZ JR., including the value
16                of his life to himself; and
17            c. Conscious physical pain, suffering and emotional trauma from the
18                time of the incident to the time of his death.
19         152. As a direct and proximate result of the conduct of DEFENDANTS
20   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
21   and damages for which PLAINTIFF EDELMIRA RAMIREZ may recover:
22            d. Violation of DECEDENT’S constitutional rights under the Fourteenth
23                Amendment to the United States Constitution to be free from
24                unreasonable injury and death of his person, and the deprivation of
25                life and liberty;
26            e. Loss of the life of her son, DAVID ORDAZ JR., including the value
27                of his life to himself; and
28            f. Conscious physical pain, suffering and emotional trauma from the
     _____________________________________________________________________________________
                                      COMPLAINT FOR DAMAGES
                                                30
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 31 of 56 Page ID #:31




1                 time of the incident to the time of his death.
2          153. As a direct and proximate result of the conduct of DEFENDANTS
3    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
4    and damages for which PLAINTIFF LEONEL ORDAZ may recover:
5             a. Violation of DECEDENT’S constitutional rights under the Fourteenth
6                 Amendment to the United States Constitution to be free from
7                 unreasonable injury and death of his person, and the deprivation of
8                 life and liberty;
9             b. Loss of the life of his brother, DAVID ORDAZ JR., including the
10                value of his life to himself; and
11            c. Conscious physical pain, suffering and emotional trauma from the
12                time of the incident to the time of his death.
13         154. As a direct and proximate result of the conduct of DEFENDANTS
14   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
15   and damages for which PLAINTIFF ROBERT ORDAZ may recover:
16            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
17                Amendment to the United States Constitution to be free from
18                unreasonable injury and death of his person, and the deprivation of
19                life and liberty;
20            b. Loss of the life of his brother, DAVID ORDAZ JR., including the
21                value of his life to himself; and
22            c. Conscious physical pain, suffering and emotional trauma from the
23                time of the incident to the time of his death.
24         155. As a direct and proximate result of the conduct of DEFENDANTS
25   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
26   and damages for which PLAINTIFF HILDA PEDROZA may recover:
27            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
28                Amendment to the United States Constitution to be free from
     _____________________________________________________________________________________
                                      COMPLAINT FOR DAMAGES
                                                31
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 32 of 56 Page ID #:32




1                 unreasonable injury and death of his person, and the deprivation of
2                 life and liberty;
3             b. Loss of the life of her brother, DAVID ORDAZ JR., including the
4                 value of his life to himself; and
5             c. Conscious physical pain, suffering and emotional trauma from the
6                 time of the incident to the time of his death.
7          156. As a direct and proximate result of the conduct of DEFENDANTS
8    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
9    and damages for which PLAINTIFF GABRIELA HERNANDEZ may recover:
10            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
11                Amendment to the United States Constitution to be free from
12                unreasonable injury and death of his person, and the deprivation of
13                life and liberty;
14            b. Loss of the life of her brother, DAVID ORDAZ JR., including the
15                value of his life to himself; and
16            c. Conscious physical pain, suffering and emotional trauma from the
17                time of the incident to the time of his death.
18         157. As a direct and proximate result of the conduct of DEFENDANTS
19   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
20   and damages for which PLAINTIFF JUAN PEDROZA, JR., may recover:
21            a. Violation of DECEDENT’S constitutional rights under the Fourteenth
22                Amendment to the United States Constitution to be free from
23                unreasonable injury and death of his person, and the deprivation of
24                life and liberty;
25            b. Loss of the life of his uncle, DAVID ORDAZ JR., including the value
26                of his life to himself; and
27            c. Conscious physical pain, suffering and emotional trauma from the
28                time of the incident to the time of his death.
     _____________________________________________________________________________________
                                      COMPLAINT FOR DAMAGES
                                                32
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 33 of 56 Page ID #:33




1          158. As a direct and proximate result of the actions of DEFENDANTS
2    and/or DOES 1-50, and each of them, PLAINTIFF JAZMINE LUCILLE MORENO
3    suffered the following injuries, including but not limited to:
4              a. Loss of love, aide, comfort, and society due to the death of her son,
5                 DECEDENT; and
6              b. Loss of economic support from her domestic partner, DECEDENT.
7          159. As a direct and proximate result of the actions of DEFENDANTS
8    and/or DOES 1-50, and each of them, PLAINTIFF EMILY ALYSSA ORDAZ, a
9    minor by and through her Guardian Ad Litem JAZMINE LUCILLE MORENO
10   suffered the following injuries, including but not limited to:
11             a. Loss of love, aide, comfort, and society due to the death of her father,
12                DECEDENT; and
13             b. Loss of economic support from her father, DECEDENT.
14         160. As a direct and proximate result of the actions of DEFENDANTS
15   and/or DOES 1-50, and each of them, PLAINTIFF ERIAL ANDREA ORDAZ, a
16   minor by and through her Guardian Ad Litem JAZMINE LUCILLE MORENO
17   suffered the following injuries, including but not limited to:
18             a. Loss of love, aide, comfort, and society due to the death of her father,
19                DECEDENT; and
20             b. Loss of economic support from her father, DECEDENT.
21         161. As a direct and proximate result of the actions of DEFENDANTS
22   and/or DOES 1-50, and each of them, PLAINTIFF DAVID ORDAZ III, a minor by
23   and through his Guardian Ad Litem JAZMINE LUCILLE MORENO suffered the
24   following injuries, including but not limited to:
25             a. Loss of love, aide, comfort, and society due to the death of his father,
26                DECEDENT; and
27             b. Loss of economic support from his father, DECEDENT.
28         162. As a direct and proximate result of the actions of DEFENDANTS
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              33
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 34 of 56 Page ID #:34




1    and/or DOES 1-50, and each of them, PLAINTIFF DAVID ORDAZ MORENO
2    suffered the following injuries, including but not limited to:
3              a. Loss of love, aide, comfort, and society due to the death of his son,
4                 DECEDENT; and
5              b. Loss of economic support from his son, DECEDENT.
6          163. As a direct and proximate result of the actions of DEFENDANTS
7    and/or DOES 1-50, and each of them, PLAINTIFF EDELMIRA RAMIREZ
8    suffered the following injuries, including but not limited to:
9              a. Loss of love, aide, comfort, and society due to the death of her son,
10                DECEDENT; and
11             b. Loss of economic support from her son, DECEDENT.
12         164. The conduct of DEFENDANT’S officers and employees, names as
13   DOES 1 through 50, was reckless and they acted with callous indifference to the
14   federally protected rights of DECEDENT and PLAINTIFFS’. DEFENDANTS, its
15   officers, and employees, and DOES 1 through 50, and each of them, engaged in
16   despicable conduct by deliberate indifference and were malicious in their reckless
17   and conscious disregard for the rights and individual safety of DECEDENT and
18   PLAINTIFFS.
19         165. PLAINTIFFS are entitled to punitive damages in accord with
20   statutorily permitted limits to punish and make an example of the individual
21   DEFENDANT officers and employees.
22         166. PLAINTIFFS are entitled to an award of attorneys’ fees, costs, and
23   expense under 42 U.S.C. section1988 due to DEFENDANTS’ officer’s and
24   employee’s, named as DOES 1 through 50, violations of DECEDENT’S and
25   PLAINTIFFS’ Civil Rights.
26                              FIFTH CAUSE OF ACTION
27   VIOLATION OF CALIFORNIA CIVIL CODE § 51.7 “THE RALPH ACT”
28           (By PLAINTIFFS against DEFENDANTS and/or DOES 1-50)
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              34
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 35 of 56 Page ID #:35




1          167. PLAINTIFFS re-alleges and incorporates herein by reference each and
2    every allegation and statement contained in the prior paragraphs.
3          168. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
4    each of them, were under a duty not to deprive DECEDENT of life by acts of
5    violence because of his race and national origin under California Civil Code Section
6    51.7 “The Ralph Act” part of the California Constitution, including but not limited
7    to, serious bodily harm and death and not to deprive PLAINTIFF JAZMINE
8    LUCILLE MORENO of her right to a relationship with her domestic partner.
9          169. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
10   each of them, were under a duty not to deprive DECEDENT of his life by acts of
11   violence because of his race and national origin under California Civil Code Section
12   51.7 “The Ralph Act” part of the California Constitution, including but not limited
13   to, serious bodily harm and death and not to deprive PLAINTIFF EMILY ALYSSA
14   ORDAZ by and through her Guardian Ad Litem JAZMINE LUCILLE MORENO
15   of her right to a relationship with her father.
16         170. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
17   each of them, were under a duty not to deprive DECEDENT of his life by acts of
18   violence because of his race and national origin under California Civil Code Section
19   51.7 “The Ralph Act” part of the California Constitution, including but not limited
20   to, serious bodily harm and death and not to deprive PLAINTIFF ERIAL ANDREA
21   ORDAZ by and through her Guardian Ad Litem JAZMINE LUCILLE MORENO
22   of her right to a relationship with her father.
23         171. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
24   each of them, were under a duty not to deprive DECEDENT of his life by acts of
25   violence because of his race and national origin under California Civil Code Section
26   51.7 “The Ralph Act” part of the California Constitution, including but not limited
27   to, serious bodily harm and death and not to deprive PLAINTIFF DAVID ORDAZ
28   III by and through his Guardian Ad Litem JAZMINE LUCILLE MORENO of his
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               35
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 36 of 56 Page ID #:36




1    right to a relationship with his father.
2          172. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
3    each of them, were under a duty not to deprive DECEDENT of his life by acts of
4    violence because of his race and national origin under California Civil Code Section
5    51.7 “The Ralph Act” part of the California Constitution, including but not limited
6    to, serious bodily harm and death and not to deprive PLAINTIFF DAVID ORDAZ
7    MORENO his right to a relationship with his son.
8          173. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
9    each of them, were under a duty not to deprive DECEDENT of his life by acts of
10   violence because of his race and national origin under California Civil Code Section
11   51.7 “The Ralph Act” part of the California Constitution, including but not limited
12   to, serious bodily harm and death and not to deprive PLAINTIFF EDELMIRA
13   RAMIREZ her right to a relationship with his son.
14         174. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
15   each of them, were under a duty not to deprive DECEDENT of his life by acts of
16   violence because of his race and national origin under California Civil Code Section
17   51.7 “The Ralph Act” part of the California Constitution, including but not limited
18   to, serious bodily harm and death and not to deprive PLAINTIFF LEONEL ORDAZ
19   his right to a relationship with his brother.
20         175. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
21   each of them, were under a duty not to deprive DECEDENT of his life by acts of
22   violence because of his race and national origin under California Civil Code Section
23   51.7 “The Ralph Act” part of the California Constitution, including but not limited
24   to, serious bodily harm and death and not to deprive PLAINTIFF ROBERT ORDAZ
25   his right to a relationship with his brother.
26         176. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
27   each of them, were under a duty not to deprive DECEDENT of his life by acts of
28   violence because of his race and national origin under California Civil Code Section
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               36
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 37 of 56 Page ID #:37




1    51.7 “The Ralph Act” part of the California Constitution, including but not limited
2    to, serious bodily harm and death and not to deprive PLAINTIFF HILDA
3    PEDROZA her right to a relationship with her brother.
4          177. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
5    each of them, were under a duty not to deprive DECEDENT of his life by acts of
6    violence because of his race and national origin under California Civil Code Section
7    51.7 “The Ralph Act” part of the California Constitution, including but not limited
8    to, serious bodily harm and death and not to deprive PLAINTIFF GABRIELA
9    HERNANDEZ her right to a relationship with her brother.
10         178. At all times mentioned herein DEFENDANTS and/or DOES 1-50, and
11   each of them, were under a duty not to deprive DECEDENT of his life by acts of
12   violence because of his race and national origin under California Civil Code Section
13   51.7 “The Ralph Act” part of the California Constitution, including but not limited
14   to, serious bodily harm and death and not to deprive PLAINTIFF JUAN PEDROZA
15   JR., his right to a relationship with his uncle.
16         179. DEFENDANTS DOES 1 through 50, and each of them deprived
17   DECEDENT of his right there under by engaging in conduct, as set forth in the prior
18   paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
19   JAZMINE LUCILLE MORENO of her rights to have a relationship with her
20   domestic partner.
21         180. DEFENDANTS DOES 1 through 50, and each of them deprived
22   DECEDENT of his rights there under by engaging in conduct, as set forth in the
23   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
24   EMILY ALYSSA ORDAZ, a minor by and through her Guardian Ad Litem,
25   JAZMINE LUCILLE MORENO of her rights to have a relationship with her father.
26         181. DEFENDANTS DOES 1 through 50, and each of them deprived
27   DECEDENT of his rights there under by engaging in conduct, as set forth in the
28   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               37
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 38 of 56 Page ID #:38




1    ERIAL ANDREA ORDAZ, a minor by and through her Guardian Ad Litem,
2    JAZMINE LUCILLE MORENO of her rights to have a relationship with her father.
3          182. DEFENDANTS DOES 1 through 50, and each of them deprived
4    DECEDENT of his rights there under by engaging in conduct, as set forth in the
5    prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
6    DAVID ORDAZ III, a minor by and through her Guardian Ad Litem, JAZMINE
7    LUCILLE MORENO of his rights to have a relationship with his father.
8          183. DEFENDANTS DOES 1 through 50, and each of them deprived
9    DECEDENT of his rights there under by engaging in conduct, as set forth in the
10   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
11   DAVID ORDAZ MORENO of his rights to have a relationship with his son.
12         184. DEFENDANTS DOES 1 through 50, and each of them deprived
13   DECEDENT of his rights there under by engaging in conduct, as set forth in the
14   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
15   EDELMIRA RAMIREZ of her rights to have a relationship with her son.
16         185. DEFENDANTS DOES 1 through 50, and each of them deprived
17   DECEDENT of his rights there under by engaging in conduct, as set forth in the
18   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
19   LEONEL ORDAZ of his rights to have a relationship with his brother.
20         186. DEFENDANTS DOES 1 through 50, and each of them deprived
21   DECEDENT of his rights there under by engaging in conduct, as set forth in the
22   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
23   ROBERT ORDAZ of his rights to have a relationship with his brother.
24         187. DEFENDANTS DOES 1 through 50, and each of them deprived
25   DECEDENT of his rights there under by engaging in conduct, as set forth in the
26   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
27   HILDA PEDROZA of her rights to have a relationship with her brother.
28         188. DEFENDANTS DOES 1 through 50, and each of them deprived
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             38
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 39 of 56 Page ID #:39




1    DECEDENT of his rights there under by engaging in conduct, as set forth in the
2    prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
3    GABRIELA HERNANDEZ of her rights to have a relationship with her brother.
4          189. DEFENDANTS DOES 1 through 50, and each of them deprived
5    DECEDENT of his rights there under by engaging in conduct, as set forth in the
6    prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
7    JUAN PEDROZA of his rights to have a relationship with his uncle.
8          190. DEFENDANTS DOES 1 through 50, and each of them deprived
9    DECEDENT of his rights there under by engaging in conduct, as set forth in the
10   prior paragraphs, which resulted in DECEDENT’S death and deprive PLAINTIFF
11   MARIA MADERA of her rights to have a relationship with the uncle of her children.
12         191. While engaged in the aforementioned conduct, DEFENDANTS and/or
13   DOES 1-50, and each of them, were acting under the color of law of a statute,
14   ordinance, regulation, custom, or practice that regulates or governs DEFENDANTS
15   and their employees who were engaging in acts of violence because of
16   DECEDENT’S race and national origin.
17         192. As employers and supervisors, DEFENDANTS owed DECEDENT a
18   duty to manage, supervise, review, investigate and monitor DEFENDANT
19   PINEDA’S conduct and behavior as so to prevent their employees from harming
20   public citizens while acting under the color of law or in the course and scope of his
21   duties for DEFENDANTS and engaging in violent acts because of DECEDENT’S
22   race and national origin.
23         193. As employers and supervisors, DEFENDANTS owed DECEDENT a
24   duty to manage, supervise, review, investigate and monitor DEFENDANT
25   NAVARRETE’S conduct and behavior as so to prevent their employees from
26   harming public citizens while acting under the color of law or in the course and
27   scope of his duties for DEFENDANTS and engaging in violent acts because of
28   DECEDENT’S race and national origin.
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             39
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 40 of 56 Page ID #:40




1          194. As employers and supervisors, DEFENDANTS owed DECEDENT a
2    duty to manage, supervise, review, investigate and monitor DEFENDANT
3    ROMERO’S conduct and behavior as so to prevent their employees from harming
4    public citizens while acting under the color of law or in the course and scope of his
5    duties for DEFENDANTS and engaging in violent acts because of DECEDENT’S
6    race and national origin.
7          195. As employers and supervisors, DEFENDANTS owed DECEDENT a
8    duty to manage, supervise, review, investigate and monitor DEFENDANT
9    TRUJILLO’S conduct and behavior as so to prevent their employees from harming
10   public citizens while acting under the color of law or in the course and scope of his
11   duties for DEFENDANTS and engaging in violent acts because of DECEDENT’S
12   race and national origin.
13         196. DEFENDANTS and/or DOES 1-50, and each of them, breached their
14   duty of care owed to DECEDENT by failing to manage, supervise, review,
15   investigate and monitor DEFENDANT PINEDA’S field conduct, behavior,
16   activities, and psychological profile. DEFENDANTS failings were in direct
17   violation of DECEDENTS’ substantive rights under the California Constitution.
18         197. DEFENDANTS and/or DOES 1-50, and each of them, breached their
19   duty of care owed to DECEDENT by failing to manage, supervise, review,
20   investigate and monitor DEFENDANT NAVARRETE’S field conduct, behavior,
21   activities, and psychological profile. DEFENDANTS failings were in direct
22   violation of DECEDENTS’ substantive rights under the California Constitution.
23         198. DEFENDANTS and/or DOES 1-50, and each of them, breached their
24   duty of care owed to DECEDENT by failing to manage, supervise, review,
25   investigate and monitor DEFENDANT ROMERO’S field conduct, behavior,
26   activities, and psychological profile. DEFENDANTS failings were in direct
27   violation of DECEDENTS’ substantive rights under the California Constitution.
28         199. DEFENDANTS and/or DOES 1-50, and each of them, breached their
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             40
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 41 of 56 Page ID #:41




1    duty of care owed to DECEDENT by failing to manage, supervise, review,
2    investigate and monitor DEFENDANT TRUJILLO’S field conduct, behavior,
3    activities, and psychological profile. DEFENDANTS failings were in direct
4    violation of DECEDENTS’ substantive rights under the California Constitution.
5          200. DEFENDANTS’             breach     resulted   in   a   direct   violation   of
6    DECEDENTS’ constitutional rights to be free from fear of bodily harm, assault, and
7    mental and emotional distress, and free from violent acts because of his race and
8    national origin.
9          201. DEFENDANTS failings amounted to a deliberate indifference to
10   DECEDENTS’ Constitutional rights because DEFENDANTS had actual or
11   constructive notice that its failures were substantially certain to result in a violation
12   of DECEDENTS’ constitutional rights, but it consciously and deliberately chooses
13   to disregard the substantial risk of harm.
14         202. PLAINTIFFS are informed and believe, and on such information and
15   belief allege that DEFENDANTS failure to manage, supervise, review, investigate
16   and monitor DEFENDANT PINEDA’S field conduct, behavior, activities, and
17   psychological profiles were not limited to DEFENDANT PINEDA’S violations of
18   DECEDENTS’ constitutional rights under California Civil Code Section 51.7 “The
19   Ralph Act” and the California Constitution. Rather, PLAINTIFFS are informed and
20   believe, and on such information and belief allege that DEFENDANTS and/or
21   DOES 1-50, and each of them, had a long-standing custom or practice of
22   consistently and repeatedly failing to manage, supervise, review, investigate and
23   monitor DEFENDANT PINEDA’S field conduct, behavior, activities, and
24   psychological profile with public citizens.
25         203. PLAINTIFFS are informed and believe, and on such information and
26   belief allege that DEFENDANTS failure to manage, supervise, review, investigate
27   and monitor DEFENDANT NAVARRETE’S field conduct, behavior, activities, and
28   psychological profiles were not limited to DEFENDANT NAVARRETE’S
     _____________________________________________________________________________________
                                     COMPLAINT FOR DAMAGES
                                               41
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 42 of 56 Page ID #:42




1    violations of DECEDENTS’ constitutional rights under California Civil Code
2    Section 51.7 “The Ralph Act” and the California Constitution. Rather, PLAINTIFFS
3    are informed and believe, and on such information and belief allege that
4    DEFENDANTS and/or DOES 1-50, and each of them, had a long-standing custom
5    or practice of consistently and repeatedly failing to manage, supervise, review,
6    investigate and monitor DEFENDANT NAVARRETE’S field conduct, behavior,
7    activities, and psychological profile with public citizens.
8          204. PLAINTIFFS are informed and believe, and on such information and
9    belief allege that DEFENDANTS failure to manage, supervise, review, investigate
10   and monitor DEFENDANT ROMERO’S field conduct, behavior, activities, and
11   psychological profiles were not limited to DEFENDANT ROMERO’S violations of
12   DECEDENTS’ constitutional rights under California Civil Code Section 51.7 “The
13   Ralph Act” and the California Constitution. Rather, PLAINTIFFS are informed and
14   believe, and on such information and belief allege that DEFENDANTS and/or
15   DOES 1-50, and each of them, had a long-standing custom or practice of
16   consistently and repeatedly failing to manage, supervise, review, investigate and
17   monitor DEFENDANT ROMERO’S field conduct, behavior, activities, and
18   psychological profile with public citizens.
19         205. PLAINTIFFS are informed and believe, and on such information and
20   belief allege that DEFENDANTS failure to manage, supervise, review, investigate
21   and monitor DEFENDANT TRUJILLO’S field conduct, behavior, activities, and
22   psychological profiles were not limited to DEFENDANT TRUJILLO’S violations
23   of DECEDENTS’ constitutional rights under California Civil Code Section 51.7
24   “The Ralph Act” and the California Constitution. Rather, PLAINTIFFS are
25   informed and believe, and on such information and belief allege that
26   DEFENDANTS and/or DOES 1-50, and each of them, had a long-standing custom
27   or practice of consistently and repeatedly failing to manage, supervise, review,
28   investigate and monitor DEFENDANT TRUJILLO’S field conduct, behavior,
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              42
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 43 of 56 Page ID #:43




1    activities, and psychological profile with public citizens.
2           206. As a direct and proximate result of DEFENDANTS’ conduct set forth
3    herein, including but not limited to prior paragraphs, DECEDENT sustained severe
4    physical injuries, which resulted in his death.
5           207. As a direct and proximate result of DEFENDANTS’ conduct set forth
6    herein, including but not limited to prior paragraphs, PLAINTIFF JAZMINE
7    LUCILLE MORENO suffered a violation of her civil rights in having a relationship
8    with her domestic partner.
9           208. As a direct and proximate result of DEFENDANTS’ conduct set forth
10   herein, including but not limited to prior paragraphs, PLAINTIFF EMILY ALYSSA
11   ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE LUCILLE
12   MORENO suffered a violation of her civil rights in having a relationship with her
13   father.
14          209. As a direct and proximate result of DEFENDANTS’ conduct set forth
15   herein, including but not limited to prior paragraphs, PLAINTIFF ERIAL ANDREA
16   ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE LUCILLE
17   MORENO suffered a violation of her civil rights in having a relationship with her
18   father.
19          210. As a direct and proximate result of DEFENDANTS’ conduct set forth
20   herein, including but not limited to prior paragraphs, PLAINTIFF DAVID ORDAZ
21   III, a minor by and through his Guardian Ad Litem JAZMINE LUCILLE MORENO
22   suffered a violation of his civil rights in having a relationship with his father.
23          211. As a direct and proximate result of DEFENDANTS’ conduct set forth
24   herein, including but not limited to prior paragraphs, PLAINTIFF DAVID ORDAZ
25   MORENO suffered a violation of his civil rights in having a relationship with his
26   son.
27          212. As a direct and proximate result of DEFENDANTS’ conduct set forth
28   herein, including but not limited to prior paragraphs, PLAINTIFF EDELMIRA
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              43
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 44 of 56 Page ID #:44




1    RAMIREZ suffered a violation of her civil rights in having a relationship with her
2    son.
3           213. As a direct and proximate result of DEFENDANTS’ conduct set forth
4    herein, including but not limited to prior paragraphs, PLAINTIFF LEONEL
5    ORDAZ suffered a violation of his civil rights in having a relationship with his
6    brother.
7           214. As a direct and proximate result of DEFENDANTS’ conduct set forth
8    herein, including but not limited to prior paragraphs, PLAINTIFF ROBERT
9    ORDAZ suffered a violation of his civil rights in having a relationship with his
10   brother.
11          215. As a direct and proximate result of DEFENDANTS’ conduct set forth
12   herein, including but not limited to prior paragraphs, PLAINTIFF HILDA
13   PEDROZA suffered a violation of her civil rights in having a relationship with her
14   brother.
15          216. As a direct and proximate result of DEFENDANTS’ conduct set forth
16   herein, including but not limited to prior paragraphs, PLAINTIFF GABRIELA
17   HERNANDEZ suffered a violation of her civil rights in having a relationship with
18   her brother.
19          217. As a direct and proximate result of DEFENDANTS’ conduct set forth
20   herein, including but not limited to prior paragraphs, PLAINTIFF JUAN PEDROZA
21   JR., suffered a violation of his civil rights in having a relationship with his uncle.
22          218. As a legal, direct, and proximate result of the aforementioned conduct
23   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
24   JAZMINE LUCILLE MORENO lost the life of her domestic partner and sustained
25   damages in an amount that will be stated according to proof, pursuant to California
26   Code of Civil Procedure section 425.10.
27          219. As a legal, direct, and proximate result of the aforementioned conduct
28   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF EMILY
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              44
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 45 of 56 Page ID #:45




1    ALYSSA ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE
2    LUCILLE MORENO lost the life of her father and sustained damages in an amount
3    that will be stated according to proof, pursuant to California Code of Civil Procedure
4    section 425.10.
5          220. As a legal, direct, and proximate result of the aforementioned conduct
6    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF ERIAL
7    ANDREA ORDAZ, a minor by and through her Guardian Ad Litem JAZMINE
8    LUCILLE MORENO lost the life of her father and sustained damages in an amount
9    that will be stated according to proof, pursuant to California Code of Civil Procedure
10   section 425.10.
11         221. As a legal, direct, and proximate result of the aforementioned conduct
12   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF DAVID
13   ORDAZ III, a minor by and through his Guardian Ad Litem JAZMINE LUCILLE
14   MORENO lost the life of his father and sustained damages in an amount that will
15   be stated according to proof, pursuant to California Code of Civil Procedure section
16   425.10.
17         222. As a legal, direct, and proximate result of the aforementioned conduct
18   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF DAVID
19   ORDAZ MORENO lost the life of his son and sustained damages in an amount that
20   will be stated according to proof, pursuant to California Code of Civil Procedure
21   section 425.10.
22         223. As a legal, direct, and proximate result of the aforementioned conduct
23   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
24   EDELMIRA RAMIREZ lost the life of her son and sustained damages in an amount
25   that will be stated according to proof, pursuant to California Code of Civil Procedure
26   section 425.10.
27         224. As a legal, direct, and proximate result of the aforementioned conduct
28   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF LEONEL
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             45
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 46 of 56 Page ID #:46




1    ORDAZ lost the life of his brother and sustained damages in an amount that will be
2    stated according to proof, pursuant to California Code of Civil Procedure section
3    425.10.
4          225. As a legal, direct, and proximate result of the aforementioned conduct
5    of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF ROBERT
6    ORDAZ lost the life of his brother and sustained damages in an amount that will be
7    stated according to proof, pursuant to California Code of Civil Procedure section
8    425.10.
9          226. As a legal, direct, and proximate result of the aforementioned conduct
10   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF HILDA
11   PEDROZA lost the life of her brother and sustained damages in an amount that will
12   be stated according to proof, pursuant to California Code of Civil Procedure section
13   425.10.
14         227. As a legal, direct, and proximate result of the aforementioned conduct
15   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF
16   GABRIELA HERNANDEZ lost the life of her brother and sustained damages in an
17   amount that will be stated according to proof, pursuant to California Code of Civil
18   Procedure section 425.10.
19         228. As a legal, direct, and proximate result of the aforementioned conduct
20   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF JUAN
21   PEDROZA JR., lost the life of his uncle and sustained damages in an amount that
22   will be stated according to proof, pursuant to California Code of Civil Procedure
23   section 425.10.
24         229. As a legal, direct, and proximate result of the aforementioned conduct
25   of the DEFENDANTS and/or DOES 1-50, and each of them, PLAINTIFF has
26   sustained and is entitled to recover damages pursuant to California Civil Code
27   Section 51.7, and based upon all other applicable statutes and case law, including
28   but not limited to pecuniary losses, losses of support, services, parental and filial
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             46
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 47 of 56 Page ID #:47




1    training, education, love, assistance, protection, care, comfort, society, solace, moral
2    support, guidance, prospective inheritance, emotional distress, grief, and sorrow.
3          230. PLAINTIFFS have been deprived of, among many others, (1) the value
4    of lost financial and other support that DECEDENT would have contributed to his
5    family and estate during his lifetime, (2) the value of the gifts and benefits that he
6    would have bestowed upon her and that they reasonably expected to receive from
7    him, (3) the value of funeral and burial expenses, and (4) the reasonable value of
8    household services that DECEDENT would have provided.
9          231. PLAINTIFFS are entitled to an award of attorney’s fees, costs, and
10   expenses under California Civil Code Section. § 51.7, et seq., due to DEFENDANT
11   officers and employees named as DOES violations of DECEDENT and
12   PLAINTIFFS’ civil rights.
13         232. PLAINTIFFS are informed and believe, and thereon allege,
14   DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
15   a conscious disregard of the dangers such conduct would and did create for the rights
16   and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
17   thereon alleges that DEFENDANT PINEDA who was employed, managed,
18   supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
19   acted with malice in that he engaged in despicable conduct and in conscious
20   disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
21   DEFENDANT PINEDA was oppressive, despicable, highly reprehensible, and done
22   in the conscious disregard for the rights and safety of DECEDENT, and as such,
23   warrants imposition of punitive damages against DEFENDANTS.
24         233. PLAINTIFFS are informed and believe, and thereon allege,
25   DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
26   a conscious disregard of the dangers such conduct would and did create for the rights
27   and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
28   thereon alleges that DEFENDANT NAVARRETE who was employed, managed,
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              47
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 48 of 56 Page ID #:48




1    supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
2    acted with malice in that he engaged in despicable conduct and in conscious
3    disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
4    DEFENDANT NAVARRETE was oppressive, despicable, highly reprehensible,
5    and done in the conscious disregard for the rights and safety of DECEDENT, and as
6    such, warrants imposition of punitive damages against DEFENDANTS.
7          234. PLAINTIFFS are informed and believe, and thereon allege,
8    DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
9    a conscious disregard of the dangers such conduct would and did create for the rights
10   and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
11   thereon alleges that DEFENDANT ROMERO who was employed, managed,
12   supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
13   acted with malice in that he engaged in despicable conduct and in conscious
14   disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
15   DEFENDANT ROMERO was oppressive, despicable, highly reprehensible, and
16   done in the conscious disregard for the rights and safety of DECEDENT, and as
17   such, warrants imposition of punitive damages against DEFENDANTS.
18         235. PLAINTIFFS are informed and believe, and thereon allege,
19   DEFENDANTS and/or DOES 1-50, and each of them, engaged in said conduct with
20   a conscious disregard of the dangers such conduct would and did create for the rights
21   and safety of DECEDENT. PLAINTIFFS are further informed and believes, and
22   thereon alleges that DEFENDANT TRUJILLO who was employed, managed,
23   supervised, trained, retained, and contracted by DEFENDANTS and/or DOES 1-50,
24   acted with malice in that he engaged in despicable conduct and in conscious
25   disregard of the rights, safety, and welfare of DECEDENT. Said conduct of
26   DEFENDANT TRUJILLO was oppressive, despicable, highly reprehensible, and
27   done in the conscious disregard for the rights and safety of DECEDENT, and as
28   such, warrants imposition of punitive damages against DEFENDANTS.
     _____________________________________________________________________________________
                                   COMPLAINT FOR DAMAGES
                                             48
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 49 of 56 Page ID #:49




1          236. As a direct and proximate result of the conduct of DEFENDANTS
2    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
3    and damages for which PLAINTIFF JAZMINE LUCILLE MORENO may recover:
4             a. Violation of DECEDENT’S constitutional rights under the California
5                 Civil Code Section 51.7 to be free from violent acts and death of his
6                 person, and the deprivation of life and liberty;
7             b. Loss of the life of her domestic partner, DAVID ORDAZ JR.,
8                 including the value of his life to himself; and
9             c. Conscious physical pain, suffering and emotional trauma from the
10                time of the incident to the time of his death.
11         237. As a direct and proximate result of the conduct of DEFENDANTS
12   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
13   and damages for which PLAINTIFF EMILY ALYSSA ORDAZ, a minor by and
14   through her Guardian Ad Litem JAZMINE LUCILLE MORENO may recover:
15            a. Violation of DECEDENT’S constitutional rights under the California
16                Civil Code Section 51.7 to be free from violent acts and death of his
17                person, and the deprivation of life and liberty;
18            b. Loss of the life of her father, DAVID ORDAZ JR., including the
19                value of his life to himself; and
20            c. Conscious physical pain, suffering and emotional trauma from the
21                time of the incident to the time of his death.
22         238. As a direct and proximate result of the conduct of DEFENDANTS
23   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
24   and damages for which PLAINTIFF ERIAL ANDREA ORDAZ, a minor by and
25   through her Guardian Ad Litem JAZMINE LUCILLE MORENO may recover:
26            a. Violation of DECEDENT’S constitutional rights the California Civil
27                Code Section 51.7 to be free from violent acts and death of his person,
28                and the deprivation of life and liberty;
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              49
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 50 of 56 Page ID #:50




1             b. Loss of the life of her father, DAVID ORDAZ JR., including the
2                 value of his life to himself; and
3             c. Conscious physical pain, suffering and emotional trauma from the
4                 time of the incident to the time of his death.
5          239. As a direct and proximate result of the conduct of DEFENDANTS
6    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
7    and damages for which PLAINTIFF DAVID ORDAZ III, a minor by and through
8    his Guardian Ad Litem JAZMINE LUCILLE MORENO may recover:
9             a. Violation of DECEDENT’S constitutional rights under the California
10                Civil Code Section 51.7 to be free from violent acts and death of his
11                person, and the deprivation of life and liberty;
12            b. Loss of the life of his father, DAVID ORDAZ JR., including the value
13                of his life to himself; and
14            c. Conscious physical pain, suffering and emotional trauma from the
15                time of the incident to the time of his death.
16         240. As a direct and proximate result of the conduct of DEFENDANTS
17   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
18   and damages for which PLAINTIFF DAVID ORDAZ MORENO may recover:
19            a. Violation of DECEDENT’S constitutional rights under the California
20                Civil Code Section 51.7 to be free from violent acts and death of his
21                person, and the deprivation of life and liberty;
22            b. Loss of the life of his son, DAVID ORDAZ JR., including the value
23                of his life to himself; and
24            c. Conscious physical pain, suffering and emotional trauma from the
25                time of the incident to the time of his death.
26         241. As a direct and proximate result of the conduct of DEFENDANTS
27   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
28   and damages for which PLAINTIFF EDELMIRA RAMIREZ may recover:
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              50
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 51 of 56 Page ID #:51




1             a. Violation of DECEDENT’S constitutional rights under the California
2                 Civil Code Section 51.7 to be free from violent acts and death of his
3                 person, and the deprivation of life and liberty;
4             b. Loss of the life of her son, DAVID ORDAZ JR., including the value
5                 of his life to himself; and
6             c. Conscious physical pain, suffering and emotional trauma from the
7                 time of the incident to the time of his death.
8          242. As a direct and proximate result of the conduct of DEFENDANTS
9    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
10   and damages for which PLAINTIFF LEONEL ORDAZ may recover:
11            a. Violation of DECEDENT’S constitutional rights under the California
12                Civil Code Section 51.7 to be free from violent acts and death of his
13                person, and the deprivation of life and liberty;
14            b. Loss of the life of his brother, DAVID ORDAZ JR., including the
15                value of his life to himself; and
16            c. Conscious physical pain, suffering and emotional trauma from the
17                time of the incident to the time of his death.
18         243. As a direct and proximate result of the conduct of DEFENDANTS
19   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
20   and damages for which PLAINTIFF ROBERT ORDAZ may recover:
21            a. Violation of DECEDENT’S constitutional rights under the California
22                Civil Code Section 51.7 to be free from violent acts and death of his
23                person, and the deprivation of life and liberty;
24            b. Loss of the life of his brother, DAVID ORDAZ JR., including the
25                value of his life to himself; and
26            c. Conscious physical pain, suffering and emotional trauma from the
27                time of the incident to the time of his death.
28         244. As a direct and proximate result of the conduct of DEFENDANTS
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              51
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 52 of 56 Page ID #:52




1    and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
2    and damages for which PLAINTIFF HILDA PEDROZA may recover:
3             a. Violation of DECEDENT’S constitutional rights under the California
4                 Civil Code Section 51.7 to be free from violent acts and death of his
5                 person, and the deprivation of life and liberty;
6             b. Loss of the life of her brother, DAVID ORDAZ JR., including the
7                 value of his life to himself; and
8             c. Conscious physical pain, suffering and emotional trauma from the
9                 time of the incident to the time of his death.
10         245. As a direct and proximate result of the conduct of DEFENDANTS
11   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
12   and damages for which PLAINTIFF GABRIELA HERNANDEZ may recover:
13            a. Violation of DECEDENT’S constitutional rights the California Civil
14                Code Section 51.7 to be free from violent acts and death of his person,
15                and the deprivation of life and liberty;
16            b. Loss of the life of her brother, DAVID ORDAZ JR., including the
17                value of his life to himself; and
18            c. Conscious physical pain, suffering and emotional trauma from the
19                time of the incident to the time of his death.
20         246. As a direct and proximate result of the conduct of DEFENDANTS
21   and/or DOES 1-50, and each of them, DECEDENT suffered the following injuries
22   and damages for which PLAINTIFF JUAN PEDROZA, JR., may recover:
23            a. Violation of DECEDENT’S constitutional rights under the California
24                Civil Code Section 51.7 to be free from violent acts and death of his
25                person, and the deprivation of life and liberty;
26            b. Loss of the life of his uncle, DAVID ORDAZ JR., including the value
27                of his life to himself; and
28            c. Conscious physical pain, suffering and emotional trauma from the
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              52
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 53 of 56 Page ID #:53




1                 time of the incident to the time of his death.
2          247. As a direct and proximate result of the actions of DEFENDANTS
3    and/or DOES 1-50, and each of them, PLAINTIFF JAZMINE LUCILLE MORENO
4    suffered the following injuries, including but not limited to:
5              a. Actual damages sufficient to reasonably compensate PLAINTIFF
6                 JAZMINE LUCILLE MORENO.
7              b. A civil penalty of $25,000.
8              c. Punitive damages.
9          248. As a direct and proximate result of the actions of DEFENDANTS
10   and/or DOES 1-50, and each of them, PLAINTIFF EMILY ALYSSA ORDAZ, a
11   minor by and through her Guardian Ad Litem JAZMINE LUCILLE MORENO
12   suffered the following injuries, including but not limited to:
13             a. Actual damages sufficient to reasonably compensate PLAINTIFF
14                EMILY ALYSSA ORDAZ, a minor by and through her Guardian Ad
15                Litem JAZMINE LUCILLE MORENO
16             b. A civil penalty of $25,000.
17             c. Punitive damages.
18         249. As a direct and proximate result of the actions of DEFENDANTS
19   and/or DOES 1-50, and each of them, PLAINTIFF EMILY ALYSSA ORDAZ, a
20   minor by and through her Guardian Ad Litem JAZMINE LUCILLE MORENO
21   suffered the following injuries, including but not limited to:
22             a. Actual damages sufficient to reasonably compensate PLAINTIFF
23                ERIAL ANDREA ORDAZ, a minor by and through her Guardian Ad
24                Litem JAZMINE LUCILLE MORENO
25             b. A civil penalty of $25,000
26             c. Punitive damages.
27         250. As a direct and proximate result of the actions of DEFENDANTS
28   and/or DOES 1-50, and each of them, PLAINTIFF DAVID ORDAZ III, a minor by
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              53
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 54 of 56 Page ID #:54




1    and through his Guardian Ad Litem JAZMINE LUCILLE MORENO suffered the
2    following injuries, including but not limited to:
3              a. Actual damages sufficient to reasonably compensate PLAINTIFF
4                 DAVID ORDAZ III, a minor by and through his Guardian Ad Litem
5                 JAZMINE LUCILLE MORENO
6              b. A civil penalty of $25,000.
7              c. Punitive damages.
8          251. As a direct and proximate result of the actions of DEFENDANTS
9    and/or DOES 1-50, and each of them, PLAINTIFF DAVID ORDAZ MORENO
10   suffered the following injuries, including but not limited to:
11             a. Actual damages sufficient to reasonably compensate PLAINTIFF
12                DAVID ORDAZ MORENO.
13             b. A civil penalty of $25,000.
14             c. Punitive damages.
15         252. As a direct and proximate result of the actions of DEFENDANTS
16   and/or DOES 1-50, and each of them, PLAINTIFF EDELMIRA RAMIREZ
17   suffered the following injuries, including but not limited to:
18             a. Actual damages sufficient to reasonably compensate PLAINTIFF
19                EDELMIRA RAMIREZ.
20             b. A civil penalty of $25,000.
21             c. Punitive damages.
22         253. The conduct of DEFENDANT’S officers and employees, names as
23   DOES 1 through 50, was reckless and they acted with callous indifference to the
24   federally protected rights of DECEDENT and PLAINTIFFS’. DEFENDANTS, its
25   officers, and employees, and DOES 1 through 50, and each of them, engaged in
26   despicable conduct by deliberate indifference and were malicious in their reckless
27   and conscious disregard for the civil rights and individual safety of DECEDENT
28   and PLAINTIFFS.
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              54
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 55 of 56 Page ID #:55




1           254. PLAINTIFFS are entitled to punitive damages in accord with
2    statutorily permitted limits to punish and make an example of the individual
3    DEFENDANT officers and employees.
4           255. PLAINTIFFS are entitled to an award of attorneys’ fees, costs, and
5    expense under California Civil Code Section 51.7, and 52 et seq., due to
6    DEFENDANTS’ officer’s and employee’s, named as DOES 1 through 50,
7    violations of DECEDENT’S and PLAINTIFFS’ Civil Rights.
8                                   PRAYER FOR DAMAGES
9           WHEREFORE, PLAINTIFFS as the successor in interest of DECEDENT,
10   hereby prays for judgment against DEFENDANTS and/or DOES 1-50, and each of
11   them, as follows:
12          1.        General damages for PLAINTIFFS, for conscious physical pain,
13   suffering and emotional trauma during the incident of March 14, 2021, through
14   DECEDENT’S death in an amount according to proof;
15          2.        The loss of the value of DECEDENT’S life to himself, recoverable by
16   PLAINTIFFS;
17          3.        For PLAINTIFFS, Loss of love, aid, comfort, and society due to the
18   death of DECEDENT, according to proof;
19          4.        For PLAINTIFFS, Loss of economic support from DECEDENT in an
20   amount according to proof at the time of trial;
21          5.        For PLAINTIFFS, Funeral, and burial expenses according to proof;
22          6.        For PLAINTIFFS, DECEDENT’S medical bills incurred attempting to
23   save his life;
24          7.        Punitive damages to punish and make an example of the DOE officers
25   and employees, in an amount according to proof at the time of trial;
26          8.        For other general damages in an amount according to proof at trial;
27          9.        For other special damages in an amount according to proof at trial;
28          10.       For pre-judgment and post-judgment interest;
     _____________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
                                                 55
        Case 2:21-cv-06062 Document 1 Filed 07/27/21 Page 56 of 56 Page ID #:56




1          11.    For legal/attorneys, expenses, and costs under 42 U.S.C. section 1988;
2          12.    For injunctive relief;
3          13.    For actual damages;
4          14.    A civil penalty of $25,000 to all PLAINTIFFS under California Civil
5    Code Section       51.7 and 52, et seq.;
6          15.    For Punitive damages, and
7          16.    For such other and further relief as the Court may deem just proper.
8
     Dated: July 27, 2021
9
                                                     ADAMSON AHDOOT LLP

10

11
                                                By: /s/ CHRISTOPHER B. ADAMSON
                                                   CHRISTOPHER B. ADAMSON, Esq.
12
                                                   Attorneys for Plaintiffs

13

14
                             DEMAND FOR TRIAL BY JURY
15
           PLAINTIFFS hereby demand a trial by jury as to all causes of action.
16

17
     Dated: July 27, 2021                         ADAMSON AHDOOT LLP
18

19
                                                By: /s/ CHRISTOPHER B. ADAMSON
20
                                                   CHRISTOPHER B. ADAMSON, Esq.
                                                   Attorneys for Plaintiffs
21

22

23

24

25

26

27

28
     _____________________________________________________________________________________
                                    COMPLAINT FOR DAMAGES
                                              56
